Title: James Madison to George Tucker, 20 July 1829
From: Madison, James
To: Tucker, George


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr,
                                
                                 July 20. 29
                            
                        
                        
                        Inclosed is a copy of the original draft of the present Constitution of Virginia; from a printed Copy, now
                            perhaps a solitary relic. It may fill a few pages of the Museum, when not otherwise [ ] appropriated. Who the
                            Author of the draft was, does not appear. Col Geo. Mason is known to have been the most conspicuous member in discussing
                            the subjects, and conducting it thro’ the Convention.
                        Do me the favor to send me the 2d No. of the Museum, which never came to hand; & to have me credited
                            for the $5. inclosed. I am sorry that this neighborhood furnishes as yet no subscriptions for the work. With great
                            esteem; & with cordial salutations in which Mrs. M. joins to yourself & Mrs. Tucker.
                        
                        
                            
                                J. M.
                            
                        
                    